Citation Nr: 1504799	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-31 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, New York




THE ISSUE

Entitlement to VA educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran had active duty service with the U.S. Army National Guard from January 2002 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.  


FINDING OF FACT

The Veteran's U.S. Army National Guard service from January 21, 2002 to June 26, 2002, authorized under 10 U.S.C. § 672(d), now 10 U.S.C. § 12301(d), is deemed active duty service for purposes of the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for entitlement to VA educational assistance benefits under the Post-9/11 GI Bill have been met.  10 U.S.C. § 12301(d) (West 2002); 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2002); 38 C.F.R. § 21.9505 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to VA educational assistance benefits under the Post-9/11 GI Bill.  The dispositive issue on appeal concerns whether his Army National Guard service from January 21, 2002 to June 26, 2002, constitutes active duty service for purposes of the Post-9/11 GI Bill.

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 which are codified at 38 C.F.R. §§ 21.9500- 21.9770. 

The Post-9/11 GI Bill authorizes varying levels of educational benefits depending upon the aggregate amount of active duty service commencing on or after September 11, 2001.  See generally 38 U.S.C.A. §§ 3311, 3313.  For purposes of the Post-9/11 GI Bill, the term "active duty" means, inter alia, full-time duty under a call or order to active duty under 10 U.S.C. § 12301(d).  38 U.S.C.A. § 3301(1)(B); 38 C.F.R. § 21.9505.

In pertinent part, the provisions of 10 U.S.C. § 12301(d) refer to the authority designated by the Secretary of Defense to order a member of a reserve component under his/her jurisdiction to "active duty."

The facts of this case may be briefly summarized.  A January 2002 order from the Department of the Army states that the Veteran was 'ORDERED TO ACTIVE DUTY TRAINING (ADT)" for a period of 142 days.  In a section entitled "ARMY USE," the authority of the order was identified as 10 U.S.C. § 672(d).  The Board observes that the authority cited by the January 2002 order as 10 U.S.C. § 672(d) has been redesignated as 10 U.S.C. § 12301(d).  See Pub. L. No. 103-337, 108 Stat. 2992 (1994)).  Service performed under 10 U.S.C. § 12301(d) is explicitly included as creditable active duty service for purposes of the Post-9/11 GI Bill.  38 U.S.C.A. § 3301(1)(B) (West 2002); 38 C.F.R. § 21.9505 (2014).  

The Veteran asserts that his service beginning in January 2002 constituted "active duty" service for the purposes of the Post 9/11 GI Bill.  He reports that he trained 500 soldiers in military police operations before their deployment, and that his work was in support of Operation Noble Eagle.

The AOJ has concluded that the Veteran's period of service beginning in January 2002 constituted a period of ADT which, normally, would not qualify for "active duty" service for Post 9/11 GI Bill benefits.  In its November 2012 Statement of the Case, the AOJ explained that the law defines qualifying active duty service incurred as a result or call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304, and that because the Veteran's orders were pursuant to 10 U.S.C. § 672(d), his service did not qualify as "active duty" service for Post 9/11 GI Bill benefits.

However, as explained above, 10 U.S.C. 672(d) has been redesignated as 10 U.S.C. 12301(d), which means that the Veteran's January 2002 Title 10 orders were pursuant to § 12301(d), and qualify his service as "active duty" service.  

Although the Veteran's January 2002 orders note that he was called to "active duty training," as a matter of legal interpretation, his service came under the authority of 10 U.S.C. § 12301(d) which, by its plain language, identifies this type of service as "active duty."  This statutory interpretation is reinforced by the definition of active duty under 38 U.S.C.A. § 3301(1)(B) and 38 C.F.R. § 21.9505, which define active duty for purposes of the Post-9/11 GI Bill as including a call or order to active duty under 10 U.S.C. § 12301(d).

After reviewing the specific language of both 10 U.S.C. § 12301(d) as well as 38 U.S.C.A. § 3301(1)(B) and 38 C.F.R. § 21.9505, the Board finds as a matter of legal interpretation that a call to duty under the authority of 10 U.S.C. § 12301(d) is, by definition, "active duty" service for purposes of the Post-9/11 GI Bill.  The reference to ADT in the mobilization order, when viewed in the context of the specific language of both 10 U.S.C. § 12301(d) and 38 U.S.C.A. § 3301(1)(B), must be viewed as superfluous language and overridden by the statutory and regulatory definitions themselves.  To the extent that any interpretative doubt exists, it is resolved in the Veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 118 (1994) (holding that, if a statute pertaining to veterans' benefits is ambiguous, any interpretive doubt is to be resolved in the veteran's favor).  See also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes). 

Thus, the Board finds that the Veteran's service from January 21, 2002 to June 26, 2002, authorized under 10 U.S.C. § 12301(d) (formerly 10 U.S.C. § 672(d)) is deemed active duty service for purposes of the Post-9/11 GI Bill.  The appeal is granted.


ORDER

The claim of entitlement to VA educational assistance benefits under the Post-9/11 GI Bill is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


